Title: To Thomas Jefferson from William Short, 29 December 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Dec. 29. 1790

I wrote to you on the 23d. inst. by the English packet my No. 50 and a private letter. In the latter I acknowleged the reciept of your two letters, of the 6th. of Sep. containing a bill of exchange of 589.₶ 6s. and of the 30th. of the same month from Monticello. I mentioned then what I beg leave to repeat now that the reciept of that letter had made me repent most sincerely the manner in which I had written to you more than once on a subject which interested me most sensibly, and which had made me forget the limits which I ought to have prescribed to the overflowings of my mind. I mentioned in that letter also that I was the more sorry for this as I found that that transgression had been continued in several of my succeeding letters, and that I feared your patience would be at length exhausted and make you recieve them in a disposition of mind different from that which it is my first desire to preserve. I should be inconsolable for having written these letters if I thought you would persist in the error into which I see they have led you—You say that I have forgotten my countrymen altogether as well as the nature of our government. I might here plead the general issue, but waving that, as it would be too long and too little satisfactory probably, I will observe in justification that what is here taken for forgetfulness is common to every American in Paris and several in London. Their conversation and their letters  to me were uniform on that head and so decidedly so that every observation which I made in attenuation of their certainty was considered merely as a façon de parler. I do not pretend here to say that their way of seeing was just, I only mention it to shew that I might have fallen into the same error without an entire forgetfulness of my countrymen and their government. I do not quote also M. de Mo-m-in [Montmorin], the corps diplomatique at Paris and the rest of my acquaintance there, because their manner of viewing such things is no model certainly for Americans and never will be one for me. Be all this as it may however I am ready to declare that one of my reasons for wishing to remain at Paris was that I believed most sincerely either on good or bad ground, that I could be useful there, that I acknowlege that my opinion is by no means an impartial, probably not a just one, and that I shall be the first to imitate at an humble distance, the example of the Lacedemonian, and instead of repining at my own want of success, find my consolation in the hope of seeing another more useful. He will certainly have a more perfect intimacy with the circumstances of the U. S. which alone, it is thought, can enable one to know and pursue their interests. Under that idea the absence of seven years is certainly sufficient. I had thought however that a residence in Europe on the contrary gave a more perfect acquaintance with such circumstances of the U. S. as are necessary for advancing their interests here, because from hence the U. S. are generalized and always examined under the idea of their relations with foreign countries. The ideas thus acquired are unfettered by those of detail and locality, and the present system of intercourse across the ocean is such that I should have thought that, although a person resident at Williamsburgh would have a more perfect acquaintance with the state of Virginia and perhaps the minute details of other states, yet one resident at London, Paris, or Amsterdam would be better acquainted with the U. States, or such of their circumstances as are necessary to be known in order to pursue their interests in Europe.—But I find that I have fallen into a common error of correcting one fault by committing another. After having wearied your patience by the repetitions of my former letters I am now exhausting it by endeavouring to justify them. I will say no more than to insist on your correcting your opinion in which I do assure you most positively you are mistaken ‘that every day increases my attachment to Europe and renders my future reconcilement to my own country more desperate.’ I know and feel fully the value of my attachment to Europe, and I aver  that it is not it which principally induces me to desire to continue some time longer on this side of the Atlantic but my wish to postpone my return to America under present circumstances, and until they should be somewhat changed, for the reasons mentioned in my former letters. I aver with equal sincerity that I should prefer what you seem to think certain two years hence in the case of my being in America, to any thing in Europe. It is what would crown my wishes, but it is so far beyond my hopes that should I return at present it cannot be with a view to it, but with a determination founded on mature deliberation to go and fix myself in the western country. It is not ambition however that will carry me there, but a desire to settle myself as nearly as possible agreeable to my wishes.
We have recieved here an account of Monro’s being chosen for the Senate, as well as the resolution of the assembly respecting the assumption. Both these circumstances shew that the disposition is antifederal as I am told Monroe is considered of that class. This renders more probable also the continuance of Monro’s colleague as I should imagine. On what can be founded the opinion that he will be dropped? Don’t these circumstances remove the foundation that there was?
I mentioned to you also in my last letter that Langeac had removed the difficulty I apprehended respecting the congé of the house—and that that affair was finally settled, possession having been given him in Nov. last. After having the etat de la maison examined and the articles necessary for putting it in the situation in which you recieved it, estimated, and then examined, and approved by M. Grand’s architect—after deducting some articles which you had had made, such as bars and bells &c.—the balance was paid by M. Grand to M. Langeac’s brother. It was about 1300.₶ This as well as the whole of the house rent which has been paid since your departure, except 300.₶, was charged by M. Grand as you desired to the U. S. The 300.₶ were for your saddle horse sold to Langeac before I recieved your letter desiring the house rent should not go into your account. As M. Grand had no account open I think with Congress except the 66,000.₶ which you had ordered to be deposited there these sums have been paid I believe out of it.
I inclose at present my account with Congress settled up to July 1. as you had desired. It is divided into two accounts, 1. That as your secretary balanced finally. It ends Sep. 24. 89. because the year ended then and my account as Chargé des affaires begins  from thence merely to avoid a fraction of two days as you did not leave Paris till the 26th. In this account I think there can be no difficulty as it consists merely of my salary and postage, the first fixed by M. Grand agreeably to M. Franklin’s and in consequence of your letter, the second paid by me as contained in my servant’s account of expences, the only evidence that can be given or required. This sum amounting to 429.₶ 4s. is extracted from these accounts for four years.—2. My account as Chargé des affaires. It is stated in florins because my bills were paid me sometimes in assignats which I was obliged to sell for cash, and sometimes in cash with the agio deducted by M. Grand, so that if stated in Livres I should have a difficulty in fixing this matter and should be obliged to be satisfied with an a peu pres, taking the agio on an average of 5 p. cent agreeably to M. Grands letter which has guided me in my account with you as you will see.—Besides I should not precisely know what part of the sum had been paid away by me in assignats though that would be very inconsiderable as most objects of detail are necessarily paid for in cash, and further for several months I recieved only cash from Mr. Grand, he deducting the agio so that during that space I had no assignats to pay. After that I recieved assignats from him and paid them in the few cases in which I could. On the whole I suppose the account is within a very few guilders of being the same as far as I have been able to settle it by conjecture in assignats, specie and florins and stating their proportions. To avoid complication and because I suppose it equally just as my salary is fixed in dollars, I have stated the value of these dollars in florins agreeable to what Mr. Hubbard tells me is the rule. This I have charged to Congress and given them credit for my draughts on their bankers in florins. The postage, pamphlets &c. agreeably to account sent, amount to 537.₶ 9. This was necessarily paid in specie and of course settled by average agreeably to M. Hubbard’s opinion as to the exchange and Mr. Grand’s as to the agio of the assignats. I wrote to him to enquire this in order to settle my account with you herewith sent.—The remaining article of my account with Congress to July 1. may perhaps meet with some difficulty. It is the ƒ665.12.8 or 1500.₶ with which Nomeny run off. You desire me to ascertain what part was destined for Congress on the best evidence that I can. I had thought at first it would be easy to do this, but on turning to my accounts I find it more difficult than I had imagined from the manner in which these monies were paid. At the beginning of every month it was my custom to draw for  nearly equal sums. Out of it I paid regularly your servants wages, such things as were necessary for public use, which consisted then in the medal boxes making by Upton, and my own expences. As the house was much exposed I made it a point to keep no money by me, and particularly as I generally returned home late, and until then the room where I lodged might be easily entered. Petit was my caissier. I took money from him in detail. He purchased and paid for such things as were wanted. He was often in advance and when my bill at the beginning of the month was more than sufficient the rest remained in his hands. Hence it is impossible to ascertain with precision what part of the 1500.₶ stolen was destined to public use, or what part of the 1500.₶ drawn for four days afterwards to replace it was actually applied to that use. I see from my journal only that about 350.₶ or 60.₶ are all that could possibly have been appropriated of those 1500.₶ to my particular purposes, but I cannot say that the whole or what part of this sum was thus appropriated. However if this matter is to be settled with Congress as with an individual, I acknowlege that the onus probandi lies on me and that I can only claim strictly what I can shew to have been destined for their purposes; and this I repeat it is impossible for me to do with precision for the reasons abovementioned. There is another view in which this subject presents itself. It is certainly the intention of Congress that I should recieve the salary destined to me. I cannot be said to recieve what does not come into my hands and what was carried off in this manner by an unforeseen accident. It may be said it is by my own fault as I might have gone to the bankers myself and recieved it. I cannot suppose this a matter of indispensable necessity. I did what is generally done. I sent a person of confidence to recieve it. This confidence was founded on his supposed probity, and his having been frequently trusted with money, and even with larger sums. But even if I had gone myself and recieved this money and had been robbed of it on the way on my return home, or if I had deposed it in a place of security and this had been forced, I should think a sovereign whose intention is that a given sum should be really recieved would be disposed to take the matter in consideration and make up the loss sustained without the fault of the person sustaining it. I do not say this is a matter of right, but the case with me seems to approach much nearer the degree which may be called of right. However I do not depend on my judgment as I am interested. I give the reasons for which I have charged the whole of the bill and I ask the favor of you  to be so good as to say in explanation of the charge, to the person who is to settle the account, whatever you may think proper. After that they may settle it as they please. But it is necessary that some explanation should be given of the charge as it stands in my account.—I inclose you also your account balanced. The bill which I recieved from you, and the price of the Mis. de la fayette’s picture are not contained in it as the former is for your wine and the latter will be joined to some trifles that I shall have to pay for you for the dress from Houdon, echelle de bibliotheque &c. This account is dated Dec. 30. because that will be the date of my order on the bankers here for the balance which I shall give them to-morrow. That part which is on public account will appear and of course will be re-imbursed you. The medal boxes being made by your order I have thought it best finally that you should account with Congress for them. They are now safely deposited at M. Grands waiting for their or your orders. I inclosed you in my letter of Nov. 7. the account of which this is the continuation. For greater security a copy is added on the back of this account. The articles purchased since, are contained in Petits account and receipt of the 14th. of Nov., of which I send you the original having not taken the precaution, as it was the moment of my departure from Paris, to make him give me a duplicate of this, as of his other accounts sent you formerly.—All this account was paid in specie except perhaps a very small part to Upton. In order to induce him to work it was necessary to advance him money in detail and of course in specie, and giving him a larger sum in advance would have been the means of preventing him from continuing the boxes. Servants wages were of course paid in specie and besides there were then no assignats below 200.₶ I wrote to M. Grand to know what was the average from Nov. 89. to Aug. 90. of the relative value of livres in specie at Paris compared with florins. His answer is confined only to the average price for that time of assignats and specie. It was necessary to know also the average exchange. This has been supplied by Mr. Hubbard whom I desired to examine the rate of exchange for that time. I send you his note on the subject.
I mentioned to you in my last that the Champagne was recieved at Havre. I have since heard nothing further of it, but I hope it has been long sent off from thence. M. Fenwick I hope will soon dispatch the Bordeaux. I have written to him that I would pay immediately his disbursements on that account. M. Vernon was with him when he last wrote me on the 18th. He was then to embark in a fortnight for Norfolk, Virga.

I inclose you three letters. One for the Secretary of the Treasury. I have always directed to him agreeable to the old and honorable stile—because he has never said any thing to me respecting it, and because as much as I despise these kinds of things when merely relative to myself, I adhere to them when relative to others whose value of them I cannot estimate. I should hope however that the address which you have adopted would be approved of by him and all those whose examples have weight. Example is a much better and more sure method of curing the folly of ridiculous titles than a decree of the national assembly. By a letter from London we are told that they have very late American intelligence there and that it is expected the present session of Congress will be warm and violent on the subject of additional taxes and that other States will join Virginia though on different principles against the late funding bill.—The club des Jacobins at Paris it is said is forming into two factions. This gives some additional force to the Mis. de la fayette. Adieu my dear Sir, pardon the lengthy details of this tiresome letter—and particularly the cause which has given rise to them—and believe me with sincerity your friend & servant,

W: Short

